In re Lee, David W.; — Plaintiff(s); applying for writ of certiorari and/or review, su-pervisorj and/or remedial wrirt; Parish of Livingston, 21st Judicial District Court, Div. “C”, No. 3890; to the Court of Appeal, First Circuit, No. KW91 0642.
Granted. Relator’s sentence is vacated, and this case is remanded to the district court for consideration and resentencing in accordance with the procedures and guidelines set forth in State v. Desdunes, 579 So.2d 452 (La.1991); State v. Washington, 578 So.2d 1150 (La.1991); and State ex rel. Jackson v. Smith, 578 So.2d 1150 (La.1991).
DENNIS, J., not on panel.